Exhibit 10.5

THE WALT DISNEY COMPANY

Performance-Based

Stock Unit Award

(Total Shareholder Return/Average Annual Adjusted EPS Growth Goals/Section

162(m) Vesting Requirement)

AWARD AGREEMENT, dated as of <DATED> between The Walt Disney Company, a Delaware
corporation (“Disney”), and                      (the “Participant”). This Award
is granted on <GRANT DATE> (the “Date of Grant”) by the Compensation Committee
of the Disney Board of Directors (the “Committee”) pursuant to the terms of the
Amended and Restated 2002 Executive Performance Plan (the “Plan”), and pursuant
to the terms of the Amended and Restated 2005 Stock Incentive Plan (the “Stock
Plan”). The applicable terms of the Plan and the Stock Plan are incorporated
herein by reference, including the definitions of terms contained therein.

Section 1. Stock Unit Award. Disney hereby grants to the Participant, on the
terms and conditions set forth herein, an Award of <#STOCK UNITS> “Stock Units.”
The Stock Units are notional units of measurement denominated in Shares of
Disney (i.e. one Stock Unit is equivalent in value to one Share, subject to the
terms hereof). The Stock Units represent an unfunded, unsecured obligation of
Disney. The Stock Units granted by this Award are grouped into subdivisions
referred to herein as “Tranches.” Each of Tranche A and Tranche B constitutes
one quarter (25%) of the Award, and each of Tranche C, Tranche D, Tranche E and
Tranche F constitutes one-eighth (12 1/2%) of the Award. Subject to the terms,
conditions and performance-based vesting requirements set forth herein,

(i) Tranche A of this Award will vest on the second or fourth anniversary date
of the Date of Grant, and Tranche B will vest on the fourth anniversary of the
Date of Grant, and

(ii) Tranches C, D, E and F will vest on the first, second, third and fourth
anniversary dates, respectively, of the Date of Grant.

Section 2. Vesting Requirements. The vesting of this Award (other than pursuant
to accelerated vesting in certain circumstances as provided in Section 3 below)
shall be subject to the satisfaction of the conditions set forth in subsections
A, B and C of this Section 2:

 

  A. Total Shareholder Return/EPS Growth Test for Tranche A and Tranche B.

(a) Total Shareholder Return: One-or-Two-Year Test. The vesting of each of
Tranche A and Tranche B of this Award shall be subject to the satisfaction of a
performance vesting requirement under this Section 2.A. This performance vesting
requirement shall be



--------------------------------------------------------------------------------

satisfied if the Total Shareholder Return (as defined below) of Disney exceeds
the Total Shareholder Return for the Standard & Poor’s 500 Composite Stock Index
(the “Reference TSR”) in respect of either (i) the one-year period immediately
preceding the first day of the month preceding the month in which the applicable
anniversary date falls (the “Determination Date”) or (ii) the two-year period
immediately preceding such Determination Date (the “One-or-Two-Year TSR Test”).
“Total Shareholder Return” shall mean, for any given Determination Date, an
amount equal to the average of the total return figures for the relevant period
(i.e., one year, two years or, as provided further below, four years) as
currently reported under “Comparative Returns” by Bloomberg L.P. (or any other
reporting service that the Committee may designate from time to time) (i) for
Disney (as such total return figures for Disney may be adjusted by the
Committee, by no later than the anniversary date in respect of which the Total
Shareholder Return performance requirement is being applied, to take into
account any factors which the Committee has determined are not properly
reflected in such reported figures) or (ii) for the Reference TSR, as the case
may be, for the twenty (20) trading days immediately preceding such
Determination Date. For the avoidance of doubt, the One-or-Two-Year TSR Test is
applicable to Tranche A on the Determination Date preceding the second
anniversary date of the Date of Grant (the “Second Anniversary Determination
Date”) and to Tranche B on the Determination Date preceding the fourth
anniversary date of the Date of Grant (the “Fourth Anniversary Determination
Date”).

(b) Total Shareholder Return: One Year or Four Year TSR Test for Tranche A. If
the One-or-Two-Year TSR Test is not satisfied for Tranche A on the Second
Anniversary Determination Date, then Tranche A shall not vest on the second
anniversary date of the Date of Grant. However, Tranche A shall not be forfeited
at that time and the performance vesting requirement of this Section 2.A shall
be satisfied for Tranche A if the Total Shareholder Return of Disney, determined
on the Fourth Anniversary Determination Date, exceeds the Reference TSR in
respect of either (i) the period of one year preceding such Fourth Anniversary
Determination Date or (ii) the period of four years preceding such Fourth
Anniversary Determination Date.

(c) EPS Growth Test for Tranche A and/or Tranche B. If either Tranche A or
Tranche B or both of them will not vest, or shall not have vested, on the fourth
anniversary date of the Date of Grant (the “Remaining Unvested
Performance-Tested Tranche(s)” by reason of the non-satisfaction of any of the
vesting requirements set forth above in Sections 2.A(a) or (b) hereof), then the



--------------------------------------------------------------------------------

Committee shall, no later than sixty (60) days after the fourth anniversary date
of the Date of Grant, determine the Average Annual Adjusted EPS Growth Rate (as
defined below) and apply the alternative performance vesting tests set forth
below with respect to such Remaining Unvested Performance-Tested Tranche(s):

(i) If the Committee shall determine that the Average Annual Adjusted EPS Growth
Rate (as defined below) is greater than 10%, then the performance vesting
requirement of this Section 2.A shall be met with respect to all Remaining
Unvested Performance-Tested Tranche(s).

(ii) If the Committee shall determine that the Average Annual Adjusted EPS
Growth Rate is greater than 8% but less than or equal to 10%, then the
performance vesting requirement of this Section 2.A shall be met with respect to
fifty percent (50%) of all Remaining Unvested Performance-Based Tranche(s), and
the remaining fifty percent (50%) thereof shall be immediately forfeited.

(iii) If the Committee shall determine that the Average Annual Adjusted EPS
Growth Rate is 8% or less, then all Remaining Unvested Performance-Based
Tranche(s) shall be immediately forfeited.

“Average Annual Adjusted EPS Growth Rate” shall mean the average annual growth
rate of the Adjusted EPS (as defined below) of Disney for the sixteen
(16) fiscal quarters of Disney ended immediately prior to the fourth anniversary
date of the Date of Grant for which financial results have been filed with the
Securities and Exchange Commission on a Form 10-Q or Form 10-K (the “Adjusted
EPS Growth Period”). “Adjusted EPS” shall mean the diluted earnings per share of
Disney, as reported in Disney’s consolidated financial statements for the
relevant period, after such adjustments thereto as the Committee deems
appropriate in its sole discretion (i) to exclude the effect of extraordinary,
unusual and/or nonrecurring items and (ii) to reflect such other factors as the
Committee deems appropriate to fairly reflect earnings per share growth. In the
event that the Adjusted EPS Growth Period corresponds to the four completed
fiscal years of Disney immediately preceding the fourth anniversary date of the
Date of Grant, then the Average Annual Adjusted EPS Growth Rate shall be the
average of the annual growth rates of Adjusted EPS of Disney for such four
fiscal years. If the Adjusted EPS Growth Period does not correspond to the four
completed fiscal



--------------------------------------------------------------------------------

years of Disney immediately prior to the fourth anniversary date of the Date of
Grant, the sixteen (16) quarters comprising such period will be treated as four
consecutive annual periods (each equivalent to a fiscal year) for the purpose of
determining the Average Annual Adjusted EPS Growth Rate.

 

  B. Section 162(m) Vesting Requirement. This Award shall also be subject to
additional performance vesting requirements under this Section 2.B, with respect
to all Tranches, based upon the achievement of the Performance Targets
applicable to the Performance Periods which are set forth below, subject to
certification of achievement of such Performance Targets by the Committee
pursuant to Section 4.8 of the Plan. The respective Performance Targets
(together with the Business Criteria with respect to such Performance Targets)
shall be established by the Committee for each Tranche by no later than 90 days
following the beginning of the Performance Period applicable to such Tranche. If
the Performance Target for a Tranche is not satisfied, all of the Stock Units
comprising such Tranche shall be immediately forfeited. For each of the Tranches
of Stock Units granted hereunder the Performance Period (which in each case
shall be a specified period of one or more fiscal years (or portions thereof) of
Disney (any such fiscal year being a “Fiscal Year”)) shall be as follows:

 

Tranche

  

Performance Period

   Stock Units

Tranche A

   Fiscal Year 2010    ______

Tranche B

   Fiscal Year 2012    ______

Tranche C

   Fiscal Year 2009    ______

Tranche D

   Fiscal Year 2010    ______

Tranche E

   Fiscal Year 2011    ______

Tranche F

   Fiscal Year 2012    ______

 

  C. Service Vesting Requirement. In addition to the performance vesting
requirements of subsections A and B of this Section 2, the right of the
Participant to receive payment of this Award shall become vested only if he or
she remains continuously employed by Disney or an Affiliate from the date hereof
until:

(i) the second anniversary of the Date of Grant in the case of Tranche A, except
that if the One-or-



--------------------------------------------------------------------------------

Two-Year TSR Test provided for in Section 2.A(a) hereof is not met, and as a
consequence thereof the vesting of Tranche A becomes subject to performance
vesting requirements being met after the second anniversary of the Date of
Grant, the Participant shall be required, in order to vest with respect to
Tranche A, to remain continuously employed by Disney or an Affiliate until the
fourth anniversary of the Date of Grant;

(ii) the fourth anniversary of the Date of Grant in the case of Tranche B;

(iii) the first anniversary of the Date of Grant in the case of Tranche C;

(iv) the second anniversary of the Date of Grant in the case of Tranche D;

(v) the third anniversary of the Date of Grant in the case of Tranche E; and

(vi) the fourth anniversary of the Date of Grant in the case of Tranche F;

provided, however, that, nothing set forth herein shall be deemed to modify,
qualify, or otherwise derogate from, the requirement of Section 4.8 of the Plan
that the Committee certify in writing that the applicable Performance Targets of
Section 2.B above have been satisfied prior to the payment of any amount to the
Participant under this Award.

If the service vesting requirements of this Section 2.C are not satisfied for
any Tranche or Tranches, the applicable number of Stock Units shall be
immediately forfeited and the Participant’s rights with respect thereto shall
cease.

All Stock Units for which all of the requirements of this Section 2 have been
satisfied shall become vested and shall thereafter be payable in accordance with
Section 5 hereof.

Section 3. Accelerated Vesting. Notwithstanding the terms and conditions of
Section 2 hereof, upon the Participant’s death or disability (within the meaning
of Section 409A of the Internal Revenue Code), or upon the occurrence of a
Triggering Event within the 12-month period following a Change in Control in
accordance with Section 11 of the Stock Plan as in effect as of the date of the
Triggering Event (provided, in each case, that the Participant is employed by
Disney (or an Affiliate) at the time of



--------------------------------------------------------------------------------

such death, disability or occurrence of a Triggering Event), this Award shall
become fully vested and shall be payable in accordance with Section 5 hereof to
the extent that it has not previously been forfeited. In addition, if the
Participant is employed pursuant to an employment agreement with Disney, any
provisions thereof relating to the effect of a termination of the Participant’s
employment upon his or her rights with respect to this Award, including, without
limitation, any provisions regarding acceleration of vesting and/or payment of
this Award in the event of termination of employment, shall be fully applicable
and supersede any provisions hereof with respect to the same subject matter.

Section 4. Dividend Equivalents. Any dividends paid in cash on Shares of Disney
will be credited to the Participant as additional Stock Units as if the Stock
Units previously held by the Participant were outstanding Shares, as follows:
such credit shall be made in whole and/or fractional Stock Units and shall be
based on the fair market value (as defined in the Stock Plan) of the Shares on
the date of payment of such dividend. All such additional Stock Units shall be
subject to the same vesting requirements applicable to the Stock Units in
respect of which they were credited and shall be payable in accordance with
Section 5 hereof.

Section 5. Payment of Award. Payment of vested Stock Units shall be made within
30 days following the later of:

 

  (i) the date as of which all of the applicable vesting requirements under
Section 2 hereof shall have been satisfied for the applicable Tranche, or

 

  (ii) the date of certification of achievement of the applicable Performance
Targets by the Committee for the applicable Tranche, as required under
Sections 2.B and 2.C hereof,

(or within 30 days following acceleration of vesting under Section 3 hereof, if
applicable). The Stock Units shall be paid in cash or in Shares (or some
combination thereof), as determined by the Committee in its discretion at the
time of payment, and in either case shall be paid to the Participant after
deduction of applicable minimum statutory withholding taxes.

Section 6. Restrictions on Transfer. Neither this Stock Unit Award nor any Stock
Units covered hereby may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to Disney as a result of
forfeiture of the units as provided herein and as provided in Section 6 of the
Plan. The Stock Units constitute Restricted Units as defined in Section 2.2 of
the Plan.

Section 7. No Voting Rights. The Stock Units granted pursuant to this Award,
whether or not vested, will not confer any voting rights upon the Participant,
unless and until the Award is paid in Shares.

Section 8. Award Subject to Plans, Etc. This Stock Unit Award is subject to the
terms of the Plan and the Stock Plan, the terms and provisions of which are
hereby incorporated by reference. In the event of a conflict or ambiguity
between any term or



--------------------------------------------------------------------------------

provision contained herein and a term or provision of the Plan or the Stock
Plan, the Plan or the Stock Plan (as applicable) will govern and prevail.

Section 9. Changes in Capitalization. The Stock Units under this Award shall be
subject to the provisions of the Stock Plan relating to adjustments for changes
in corporate capitalization.

Section 10. No Right of Employment. Nothing in this Award Agreement shall confer
upon the Participant any right to continue as an employee of Disney or an
Affiliate nor interfere in any way with the right of Disney or an Affiliate to
terminate the Participant’s employment at any time or to change the terms and
conditions of such employment.

Section 11. Prior Performance-Based Stock Unit Awards. Disney and the
Participant agree that those provisions of Section 2.B hereof relating to
Tranche A and Tranche B shall (i) be fully applicable to any Performance-Based
Stock Unit Award Agreement previously granted to Participant by Disney (a
“Previous Award”) as to which there are any Performance Period(s) which commence
with Fiscal Year 2009 or any later Fiscal Year and (ii) supersede Section 2.A or
2.B (as applicable) of any such Previous Award in its entirety, if such
(applicable) Section provides for any Performance Period(s) of greater duration
than one Fiscal Year; provided, however, that, notwithstanding the foregoing,
when the provisions of Section 2.B of this Award Agreement are applied to any
Previous Award, such provisions shall only apply to Performance Period(s) (as in
effect prior to this Section 11 becoming effective with respect to any such
Previous Award) which commence with Fiscal Year 2009 or any later Fiscal Year,
and such provisions of this Award Agreement shall be deemed modified, solely for
the purpose of applying them to the Previous Award, (a) by disregarding the
Performance Periods set for in this Award Agreement and instead changing the
specific Performance Periods for “Tranche A” and “Tranche B” set forth in the
corresponding Section 2.A or 2.B (as applicable) of the Previous Award to refer
only to the last Fiscal Year included in such Performance Periods, and (b) by
deeming the number of Stock Units set forth as “Tranche A” and “Tranche B,”
respectively, in such Previous Award (which number is set forth therein opposite
the specified duration of the applicable Performance Period(s) in such Previous
Award) to continue to be the number of Stock Units for “Tranche A” and “Tranche
B” in such Previous Award notwithstanding any change in the Performance
Period(s) in the Previous Award effected by this Section 11.

Section 12. Governing Law. This Award Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law principles thereof.



--------------------------------------------------------------------------------

THE WALT DISNEY COMPANY By:   Name:   Title:   PARTICIPANT      